Citation Nr: 0524653	
Decision Date: 09/09/05    Archive Date: 09/21/05

DOCKET NO.  99-24 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  What evaluation is warranted for degenerative disc 
disease since May 27, 1998? 

2.  Entitlement to service connection for right hip 
disability.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel

INTRODUCTION

The veteran had active military service from February 1967 to 
January 1971, and from September 1972 to May 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York.  The Board remanded this case in July 
2003.

Although the issue of entitlement to a total rating based on 
individual unemployability due to service-connected 
disabilities was developed for appellate review, a September 
2000 rating decision granted that benefit.


FINDINGS OF FACT

1.  For the period from May 27, 1998, to September 23, 2002, 
the veteran's degenerative disc disease was not manifested by 
pronounced intervertebral disc syndrome with little 
intermittent relief, with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to site of diseased disc; or by 
ankylosis of the lumbar spine.

2.  For the period since September 23, 2002, the veteran's 
degenerative disc disease has not been manifested by 
incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months; by neurological impairment; 
or by unfavorable ankylosis of the entire thoracolumbar 
spine.

3.  The veteran does not have a right hip disorder.




CONCLUSIONS OF LAW

1.  For the period since May 27, 1998, the criteria for a 
rating in excess of 40 percent for degenerative disc disease 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5289, 5292, 
5293 (2002); 38 C.F.R. §§ 3.159, 3.321(b), 4.1, 4.3, 4.7, 
4.10, 4.14, 4.25, 4.40, 4.45, 4.71a, Diagnostic Codes 5235 to 
5243 (2004). 

2.  The veteran does not have right hip disability which is 
the result of disease or injury incurred in or aggravated by 
active duty.  38 U.S.C.A. §§ 1110, 5103(a), 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 redefined VA's 
duty to assist a claimant in the development of a claim.  
Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159, VA must 
notify the claimant of the information and evidence not of 
record that is necessary to substantiate a claim, which 
information and evidence VA will seek to provide, which 
information and evidence the claimant is expected to provide, 
and to ask for any evidence in the claimant's possession that 
pertains to a claim.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that VCAA notice, as required by 38 U.S.C.A. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
adjudication by the Agency of Original Jurisdiction on a 
claim for VA benefits, even if the claim and initial 
unfavorable adjudication occurred prior to the effective date 
of the VCAA.

The RO granted entitlement to service connection for low back 
disability in a March 1999 rating decision.  A September 1999 
statement of the case (SOC) provided him with the appropriate 
criteria for establishing a higher rating for the back 
disorder.  In an October 2002 correspondence, the RO informed 
the veteran of his responsibilities as well as of VA's 
responsibilities in obtaining evidence in connection with his 
claim, and essentially advised him to submit any pertinent 
evidence in his possession.  The correspondence did not 
specifically inform him of the information and evidence 
necessary to substantiate his claim.  His claim was 
readjudicated in an April 2005 supplemental statement of the 
case (SSOC), which also provided him with the regulations 
implementing the VCAA, as well as the amended criteria for 
evaluating intervertebral disc syndrome which became 
effective September 23, 2002, and the amended criteria for 
evaluating other disorders of the spine which became 
effective September 26, 2003.

With respect to the right hip claim, in July 1998 the RO 
advised the veteran that it was necessary for him to submit 
evidence that a right hip disorder had existed since 
discharge from service.  Service connection for right hip 
disability was thereafter denied in a March 1999 rating 
decision.  The rating action explained that service 
connection was not warranted in the absence of postservice 
evidence demonstrating a right hip disorder.  The September 
1999 SOC again explained the basis for the denial.  The 
veteran attended a hearing before a hearing officer in 2000, 
at which time his representative indicated that he understood 
what evidence was needed to substantiate the claim.  In 
October 2002 correspondence, the RO informed the veteran of 
his responsibilities as well as of VA's responsibilities in 
obtaining evidence in connection with his claim, and 
essentially advised him to submit any pertinent evidence in 
his possession.  His claim was readjudicated in an April 2005 
SSOC.

As indicated above, the veteran was provided with VCAA notice 
in October 2002, and his claims were readjudicated by the RO 
in an April 2005 SSOC.  The foregoing notice substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), and Charles v. Principi, 
16 Vet. App. 370 (2002).  The Board acknowledges that the 
October 2002 notice did not address, for either claim, the 
information and evidence necessary to substantiate the claim.  
The Board points out, however, that 38 U.S.C.A. § 5103(a) 
only requires that VA advise the claimant of the information 
and evidence not previously provided to the Secretary that is 
necessary to substantiate his claim.  The July 1998 VA letter 
(as to the right hip claim), the March 1999 rating decision, 
the September 1999 SOC and subsequent SSOCs collectively 
informed the veteran of what information and evidence was on 
file, and why his claims were denied.  With respect to the 
low back claim, the referenced documents explained the 
criteria required for a higher initial rating.  For the right 
hip claim the documents explained that, at a minimum, there 
must be evidence of a current disability.  The veteran 
thereafter presented testimony concerning his low back 
symptoms, and his representative acknowledged that he 
understood what was required to substantiate the right hip 
claim.

At this stage of the appeal, the Board finds that no further 
notice is needed to comply with the VCAA, and that the 
failure to provide the veteran with VCAA notice prior to the 
March 1999 adjudication did not affect the essential fairness 
of the adjudication, and was not prejudicial to the 
appellant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  
The veteran has not alleged prejudice from any error in the 
timing or content of the VCAA notice, and given the 
specificity of the notice, as well as the March 1999 rating 
decision, the September 1999 statement  of the case, and the 
SSOCs, as well as the time afforded the appellant to reply, 
the Board finds that any error in the timing of the notice is 
harmless.  While perfection is an aspiration, the failure to 
achieve it in the administrative process, as elsewhere in 
life, does not, absent injury, require a repeat performance.  
Miles v. M/V Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 
1985).

With respect to VA's duty to assist the veteran in obtaining 
evidence in connection with his claims, the Board points out 
that all relevant evidence identified by him, and for which 
he authorized VA to obtain, is on file.  In an August 1999 
statement he reported treatment for low back and right hip 
complaints at VA medical facilities in Binghamton, Sidney, 
and Syracuse, New York.  Records from the Binghamton and 
Syracuse facilities have been obtained.  The Board notes that 
VA does not maintain a medical facility at any "Sidney" 
location in New York.  The Board also notes that at his 2000 
hearing the veteran indicated that he had applied for 
disability benefits from the Social Security Administration 
(SSA), but that the referenced agency had refused to accept 
his application until he resolved his VA appeal.  The veteran 
has not alleged that SSA has any records pertinent to his 
claims or requested that VA obtain any records from SSA, and 
it is not otherwise apparent from the record that SSA is in 
possession of any relevant records for the veteran.  In light 
of the above, the Board finds that VA has fulfilled its duty 
to assist the veteran in the instant appeal.

In addition, the record reflects that the veteran attended 
several VA examinations in connection with the low back 
claim, and that he was examined by VA in May 2004 for the 
specific purpose of determining whether he had a right hip 
disorder.

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of the VCAA or the implementing 
regulations.  Therefore, the veteran will not be prejudiced 
by the Board proceeding to the merits of the claims.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

I.  Degenerative disc disease

Factual background

Service connection on a secondary basis for low back 
disability was granted in March 1999; the RO evaluated the 
disorder as 10 percent disabling effective May 27, 1998.  In 
September 2000 the RO increased the evaluation assigned the 
disorder to 40 percent disabling effective May 27, 1998.  
This evaluation has remained in effect since that time.  

Private and VA medical records for November 1991 to August 
1999 show that the veteran complained of radiating back pain 
and exhibited flexion to 90 degrees.  Diagnostic studies in 
November 1995 showed disc space narrowing at L5-S1, and 
spurring at L3, L4 and L5.  His deep tendon reflexes were 1+ 
and symmetrical when examined.

At a September 1995 VA examination, the veteran exhibited 
deep tendon reflexes which were trace at the left quadriceps 
2+ on the right.  He displayed 4/5 strength in the left lower 
extremity (secondary to pain in the muscle groups), and 5/5 
strength in the right lower extremity.  He demonstrated 
mildly diminished sensation to light touch over the greater 
trochanter region.

On file is a November 1995 examination report from Dr. A. 
Kochersperger.  He noted that the veteran complained of 
constant lower back pain with radiation to the left thigh.  
He noted that the appellant had a list to the left, secondary 
to a leg length discrepancy, as well as a definite limp.  The 
veteran was able to flex to 40 degrees, and laterally bend to 
10 degrees, bilaterally.  The veteran exhibited pain with 
both excursions of motion.  He demonstrated 3/5 strength in 
the left lower extremity, and 4/5 to 5/5 strength in the 
right.  The left quadriceps muscle was two centimeters 
smaller than the right.  His deep tendon reflexes were equal.  
The veteran demonstrated a positive straight leg raise test, 
without sensory loss.  He evidenced lumbar spasm.  Dr. 
Kochersperger diagnosed lumbar syndrome without 
radiculopathy.

In a September 1997 statement, D.H. indicates that he used to 
employ the veteran as a temporary worker for delivery and 
moving jobs until the appellant developed difficulty from 
certain disabilities.  He noted that the veteran experienced 
problems with prolonged driving, entering and exiting 
vehicles, standing, and straightening.  Mr. D.H. also noted 
that the veteran experienced problems with lifting and 
carrying objects, as well as with traversing stairs.  Mr. 
D.H. explained that he had not employed the veteran since 
1995 because of the appellant's decline in function.  In an 
August 1998 statement, Mr. D.H. again reported that the 
veteran experienced problems with moving and carrying 
objects, as well as with traversing stairs.

In a September 1997 statement, D.L. reported that the veteran 
experienced difficulty with traversing stairs, carrying 
items, and performing other small tasks.  In a statement 
received in December 1999, Mr. D.L. explained that the 
veteran had worked for his organization from 1993 to 1997, 
but resigned because of several disabilities.  Attached to 
the statement was the veteran's November 1997 letter of 
resignation, in which the appellant explained that pain and 
discomfort from his injuries required his resignation.  He 
noted that his back pain rendered it difficult to move and 
carry equipment.

On VA examination in October 1997, the veteran's deep tendon 
reflexes were 1+ and symmetric.  In the left leg sensation to 
pinprick was absent, sensation to light touch was diminished, 
and there was no Babinski reflex.  Motor strength was limited 
due to pain.

The veteran attended a VA examination in December 1998.  He 
did not report any bowel or bladder problems.  On physical 
examination he exhibited a functional scoliosis secondary to 
a downward-slanting pelvis.  He demonstrated forward flexion 
to 80 degrees, side bending to 35 degrees bilaterally, 
hyperextension to 30 degrees, and rotation to 30 degrees 
bilaterally.  He complained of nonradiating pelvic discomfort 
during the range of motion testing.  The examiner described 
lower extremity strength as essentially normal.  The veteran 
demonstrated decreased sensation in left lower extremity 
which reportedly had existed since 1972.  The examiner 
noticed no obvious atrophy.  The veteran demonstrated normal 
functional ability in rising and sitting.  X-ray studies 
showed slight generalized osteophytic formation and early 
degenerative disc disease at L5-S1.

The veteran was afforded a hearing before a hearing officer 
in February 2000.  He testified that his back pain radiated 
to his lower extremities, and that he experienced limitation 
in motion as well as bowel and bladder incontinence.

The veteran attended a VA examination in March 2000.  He 
complained of urinary and fecal incontinence.  He reported 
working for a vending machine company, but also explained 
that he had stopped working for another employer in 1997 on 
account of back pain and lower extremity disorders.  Physical 
examination showed hypalgesia in the left lower extremity.  
The examiner did not identify any motor deficit.  The 
veteran's deep tendon reflexes were 2+ on the right and 1+ on 
the left.  He exhibited minimal tenderness to palpation, and 
no sensory deficits about the rectum or scrotum.  The veteran 
forward flexed to 20 degrees, extended to 10 degrees, and 
rotated to 10 degrees bilaterally.  He was able to side bend 
to 10 degrees bilaterally.  The examiner diagnosed 
degenerative intervertebral disc disease.  The examiner 
concluded that the veteran's bowel and bladder dysfunction 
were not caused by the service-connected low back disorder.

The veteran was afforded a VA examination in May 2004.  He 
denied using lumbosacral support, but admitted to pain with 
sitting, standing, and bending.  He reported avoiding 
lifting, pushing or pulling activities, and admitted to 
difficulty with traversing stairs.  The veteran explained 
that he performed his own activities of daily living, but 
experienced frequent flare ups, mostly due to excessive 
activity.  He reported experiencing two totally 
incapacitating episodes over the past year, each of which 
required several days to recover.  He complained of impaired 
balance.  The veteran explained that he last worked in 1996 
as a heavy equipment operator and by tending bar.  Physical 
examination disclosed the presence of a marked limp.  He used 
a brace on his left knee and right ankle.  The examiner did 
not identify any significant deformity, scoliosis, or spasm.  
The veteran exhibited tenderness to palpation.  He 
demonstrated thoracolumbar flexion to 40 degrees, extension 0 
degrees, side bending to 20 degrees bilaterally, and rotation 
to 30 degrees bilaterally.  He exhibited a positive straight 
leg raise test, but without sensory deficit in either 
extremity.  The veteran had generalized motor weakness of the 
right lower extremity with 4/5 strength.  His deep tendon 
reflexes were present, albeit only trace bilaterally.  He was 
able to tandem toe and heel walk with great difficulty.  The 
examiner noted that after repetitive flexion and extension 
activities, the veteran demonstrated no change in range of 
motion on account of pain, weakness, and fatigability.  X-ray 
studies showed mild degenerative changes.  The examiner 
diagnosed degenerative intervertebral disc disease of the 
lumbar spine.

In several statements on file, the veteran contends that he 
experiences back pain and discomfort with activity, as well 
as bilateral leg numbness, and that he is unable to work in 
his trade because of several disabilities.

Analysis

The RO evaluated the veteran's degenerative disc disease as 
40 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 
5293.  Prior to September 23, 2002, Diagnostic Code 5293, 
pertaining to intervertebral disc syndrome (IVDS), provided 
for a 40 percent rating for severe IVDS, with recurring 
attacks and intermittent relief.  A 60 percent evaluation was 
appropriate for pronounced IVDS, with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
little intermittent relief.  38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (2002).

Prior to September 26, 2003, Diagnostic Code 5295 provided 
that a maximum 40 percent rating was appropriate for a severe 
lumbosacral strain, and a maximum 40 percent rating was 
appropriate for severe limitation of lumbar spine motion.  
38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5295 (2003).  A 50 
percent evaluation was warranted if there was evidence of 
unfavorable lumbar ankylosis.  38 C.F.R. § 4.71a, Diagnostic 
Code 5289.

Effective September 23, 2002, VA revised the criteria for 
evaluating intervertebral disc syndrome under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (now codified as 38 C.F.R. § 
4.71a, Diagnostic Code 5243.)  The amended criteria direct 
that IVDS be evaluated either on the total duration of 
incapacitating episodes over the past 12 months, or by 
combining under 38 C.F.R. § 4.25 separate evaluations of the 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  The new criteria provide 
for a 40 percent evaluation where there are incapacitating 
episodes having a total duration of at least four weeks but 
less than six weeks during the past 12 months, and a 60 
percent disability rating where there are incapacitating 
episodes having a total duration of at least six weeks during 
the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243 
(2004).

Explanatory notes for the new criteria explain that an 
incapacitating episode is a period of acute signs and 
symptoms due to IVDS that require bed rest prescribed by a 
physician and treatment by a physician.  "Chronic orthopedic 
and neurologic manifestations" means orthopedic and 
neurologic signs and symptoms resulting from IVDS that are 
present constantly, or nearly so.  Further, when evaluating 
on the basis of chronic manifestations, orthopedic 
disabilities are to be evaluated using criteria for the most 
appropriate orthopedic diagnostic code or codes.  Neurologic 
disabilities are to be evaluated separately using evaluation 
criteria for the most appropriate neurologic diagnostic code 
or codes.  Id.   

In addition, effective September 26, 2003, the criteria for 
rating diseases and injuries of the spine were also amended.  
Effective September 26, 2003, with or without symptoms such 
as pain (whether or not it radiates), stiffness, or aching 
in the area of the spine affected by residuals of injury or 
disease, a 40 percent evaluation is warranted when forward 
flexion of the thoracolumbar spine is to 30 degrees or less; 
or, with favorable ankylosis of the entire thoracolumbar 
spine.  A 50 percent evaluation is warranted for unfavorable 
ankylosis of the entire thoracolumbar spine.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5235 to 5242.  

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 
degrees, left and right lateral flexion are 0 to 30 degrees, 
and left and right lateral rotation are 0 to 30 degrees.  
38 C.F.R. § 4.71a, Plate V.

Intervertebral disc syndrome is to be rated either under the 
general rating formula for diseases and injuries of the 
spine or under the formula for rating IVDS based on 
incapacitating episodes, whichever method results in the 
higher evaluation when all disabilities are combined under 
38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, Diagnostic Code 5243.

In light of Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003), and where relevant, the Board will apply the old 
criteria for rating spine disorders to that period pre-dating 
the effective date of the change in criteria, and the new 
rating criteria for evaluating spinal disorders to that 
period effective the date of the change.

A.  The period prior to September 23, 2002

The evidence of record dating prior to September 23, 2002, 
demonstrates that the veteran exhibited limitation of lumbar 
motion when examined, as well as lower back tenderness, 
complaints of pain, and some weakness.  The veteran's 
symptoms are supported by X-ray studies which demonstrated 
degenerative changes in the lower spine.  In the Board's 
opinion, the limitation of motion evidenced by the veteran 
supports the 40 percent evaluation assigned his back disorder 
for the period prior to September 23, 2002.  The pre-
September 23, 2002, evidence shows, however, that even when 
his complaints of pain are considered, the lumbar spine 
clearly was not ankylosed.  A rating higher than 40 percent 
under Diagnostic Code 5289 is therefore not warranted.

The evidence shows that the veteran demonstrated decreased 
sensation in his left lower extremity on occasion when 
examined.  Notably, however, the area of decreased sensation 
was located around the greater trochanter area, the same area 
involved in his left hip fracture decades earlier.  Indeed, 
the veteran admitted that the decreased sensation occurred 
concomitant with the hip injury.  In any event, the record 
shows that the veteran's deep tendon reflexes were 
consistently present on examination and that the veteran 
retained at least 3/5 strength in both lower extremities, 
without atrophy or motor deficit.  Although he exhibited 
lumbar spasm on one occasion and consistently reports pain 
radiating from his lower back, Dr. Kochersperger concluded 
that the veteran did not have radiculopathy.  While the 
veteran reported bladder and bowel incontinence, the March 
2000 examiner concluded that any bowel or bladder dysfunction 
was unrelated to the service-connected low back disorder.

In short, prior to September 23, 2002, the veteran 
demonstrated decreased sensation in the left lower extremity 
and some lower extremity weakness without any atrophy, but 
not any significant neurological impairment.  As noted 
previously, his deep tendon reflexes were present, Dr. 
Kochersperger concluded that the veteran did not have any 
lumbar radiculopathy, and the evidence does not otherwise 
suggest the presence of significant neurological involvement.  

In sum, the evidence on file prior to September 23, 2002, did 
not demonstrate any significant neurological impairment which 
could even remotely be described as characteristic of 
pronounced IVDS.  Consequently, even when any functional loss 
due to pain, weakness or incoordination is considered, see 
VAOPGCPREC 36-97; 63 Fed. Reg. 31262 (1998), an evaluation in 
excess of 40 percent under Diagnostic Code 5293 is not 
warranted.

The Board accordingly concludes that there is no basis in the 
pre-September 23, 2002, record for the assignment of an 
evaluation in excess of 40 percent for degenerative disc 
disease under any applicable provision in the schedular 
criteria.  Accordingly, entitlement to a rating in excess of 
40 percent for degenerative disc disease for the period prior 
to September 23, 2002, is denied.

B.  The period from September 23, 2002

The Board first notes that no evidence, medical or otherwise 
was received between September 23, 2002, and September 25, 
2003, or otherwise pertains to that period.  A rating higher 
than 40 percent for degenerative disc disease under 
Diagnostic Codes 5289 or 5293 for that period is therefore 
not warranted.

The evidence of record dating from September 23, 2002, shows 
that the veteran demonstrated generalized lower extremity 
motor weakness, a positive straight leg raise test, 
paravertebral tenderness, and difficulty with toe and heel 
walking.  Notably, however, his deep tendon reflexes were 
consistently present, he did not demonstrate any lower back 
deformity or spasm, and no sensory deficits were identified 
in the lower extremities.  X-ray studies of the lower back 
were interpreted as showing mild degenerative changes.  The 
veteran reported experiencing two totally incapacitating 
episodes over the past year, each of which required several 
days for recovery.

As noted previously, the criteria for evaluating IVDS were 
amended effective September 23, 2002, and the general rating 
formula for diseases and injuries of the spine was amended 
effective September 26, 2003.  Effective September 23, 2002, 
IVDS is evaluated either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under 38 C.F.R. § 4.25 separate evaluations of the 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  

In this case, private and VA treatment records on file are 
silent for any reference to incapacitating episodes of IDVS 
which led to physician prescribed bed rest.  Even if the 
veteran's account of incapacitating episodes is accepted, 
however, the appellant himself reports that he experienced 
only two incapacitating episodes over the past year, 
requiring only several days, not weeks, to recover from each 
episode.  A 60 percent evaluation based on incapacitating 
episodes is therefore not warranted, as such an evaluation is 
assignable only where there are incapacitating episodes with 
physician prescribed bed rest totalling at least six weeks.

With respect to separately evaluating the orthopedic and 
neurological manifestations of the IVDS, the Board notes that 
this would not result in a rating higher than 40 percent, 
inasmuch as the veteran does not have an identifiable 
neurological component of any significance to rate.  At his 
May 2004 examination his deep tendon reflexes were present, 
no loss of sensation was evident, and there was otherwise no 
suggestion by the examiner that the veteran had any 
neurological impairment.  At the most the veteran has 
demonstrated some lower extremity weakness, but he is clearly 
able to ambulate without any suggestion of symptoms 
comparable to lower extremity paralysis.  See 38 C.F.R. 
§ 4.124a, Diagnostic Code 8520 (2004).  The Board also again 
notes that the March 2000 examiner determined that the 
veteran's bowel and bladder complaints were not related to 
the service-connected degenerative disc disease.

The Board lastly notes that while, effective September 26, 
2003, a 50 percent evaluation is warranted for unfavorable 
ankylosis of the thoracolumbar spine, his lumbar spine in 
clearly not ankylosed.

In sum, the evidence for the period since September 23, 2002, 
does not support assignment of a rating in excess of 40 
percent for degenerative disc disease, whether on the basis 
of incapacitating episodes or separately evaluating the 
orthopedic and neurological components of the disorder 
(applying the rating criteria for IVDS effective September 
23, 2002); or on the basis of ankylosis of the thoracolumbar 
spine (applying the rating criteria effective September 26, 
2003).  The veteran's claim for a rating in excess of 40 
percent for degenerative disc disease for the period from 
September 23, 2002, is therefore denied.

C.  Extraschedular considerations

The Board has considered whether the case should be referred 
for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  The veteran argues that his low back disability 
has affected his capacity for employment.  In this regard, 
the Board notes that the veteran is in receipt of a total 
disability evaluation due to unemployability for the entire 
period at issue, notwithstanding the fact that he appears to 
have been working at least in March 2000.  In addition, there 
is no evidence that his degenerative disc disease has 
necessitated frequent periods of hospitalization or that the 
manifestations of the disability are unusual or exceptional.  
In essence, the evidence shows that the manifestations of the 
low back disorder are those contemplated by the schedular 
criteria.  There is no indication in the record that the 
average industrial impairment resulting from the disability 
would be in excess of that contemplated by the assigned 
evaluation.  Accordingly, in the absence of such factors, the 
Board finds that the criteria for submission for assignment 
of an extra-schedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. 
App. 337, 339 (1996);  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).

D.  Fenderson considerations

The Board lastly concludes, after reviewing the evidence of 
record, that the veteran's degenerative disc disease remained 
no more than 40 percent disabling under any applicable rating 
criteria during the period from May 27, 1998.  Fenderson.

II.  Right hip disability

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection may also be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Additional 
disability resulting from the aggravation of a nonservice-
connected condition by a service-connected condition is also 
compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 
Vet. App. 439, 448 (1995) (en banc).

In order for service connection to be granted for a claimed 
disability there must be competent evidence of the current 
existence of the claimed disability.  Rabideau v. Derwinski, 
2 Vet. App. 141, 144 (1992). 

In this case, a review of the service medical records shows 
no right hip complaints, although the report of a Medical 
Evaluation Board conducted in February 1974 to evaluate 
impairment resulting from a left hip fracture concluded that 
the veteran had post traumatic right hip stiffness.  At a 
subsequent VA examination in September 1974, the veteran's 
lower extremity complaints, including stiffness, were 
confined to his left hip.  No right hip abnormalities were 
evident.  In any event, review of post-service private and VA 
medical records reveals that the veteran has not been 
diagnosed with a right hip disorder.  

In this respect, the Board has reviewed all VA medical 
records from September 1993 to August 1999, as well as 
private medical records from Riverfront Medical Services and 
Drs. D. Fluegel and A. Kochersperger for November 1991 to 
November 1995.  While the records document complaints of 
right hip pain beginning in 1996, they do not show that the 
complaints were attributed to a diagnosed disorder.  The 
records instead suggest that the right hip complaints 
represented referred pain from the veteran's service-
connected low back or left hip disorders.  X-ray studies of 
the right hip were negative for any abnormalities.  

On VA examination in December 1998 the veteran did not 
demonstrate any right hip abnormalities, and X-ray studies of 
the hip at that time were normal.  He attended a VA 
examination in May 2004 for the specific purpose of 
determining whether he had a right hip disorder; the examiner 
explained that examination of the right hip was normal, and 
concluded that the appellant's right hip pain represented 
referred pain from the low back disorder.  X-ray studies of 
the right hip were again normal.

The Board notes that the United States Court of Appeals for 
Veterans Claims (Court) has had occasion to discuss what 
constitutes a disability.  The Court held that pain alone 
without a diagnosed or identifiable underlying malady or 
condition, does not in and of itself constitute a disability 
for which service connection may be granted.  See Sanchez-
Benitez v. West, 13 Vet. App. 282, 285 (1999), vacated in 
part and remanded on other grounds sub nom. Sanchez-Benitez 
v. Principi, 239 F.3d 1356 (Fed. Cir. 2001)).  In this case, 
the competent evidence of record indicates that the veteran's 
right hip pain is referred pain from another source.  None of 
the post-service medical evidence on file suggests that he 
otherwise has an underlying and independent right hip 
disability.

The veteran himself contends that he has a right hip 
disorder.  In August 1998 and September 1998 statements, D. 
H. and M.M. also report that the veteran has experienced 
problems with his right hip for a number of years.  Notably, 
however, there is no indication that the veteran, D.H., or 
M.M. are qualified through education, training or experience 
to offer medical opinions.  As lay persons their statements 
as to medical diagnosis do not constitute competent medical 
evidence.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
38 C.F.R. § 3.159(a)(1).

In short, there is no competent evidence of a right hip 
disability.  In the absence of such evidence of the existence 
of a right hip disability, the claim must be denied.  
Rabideau.  


ORDER

Entitlement to a rating in excess of 40 percent for 
degenerative disc disease for the period from May 27, 1998, 
is denied.

Entitlement to service connection for right hip disability is 
denied.


	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


